OPINION
By THE COURT:
Submitted on application for rehearing. The appellant has filed an affidavit, the substance of which is that one of the counsel for appel*403lant had sickness in his home during the period that the assignments of error and brief were required to be filed. The record shows that two separate law offices were associated in representing the appellant and there is no showing that at least one of the counsel could not have filed the papers within the time required by rule.
The application for rehearing is overruled on the authority of Anderson v. Industrial Commission of Ohio, 135 Oh St 77.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.